Conviction is for violation of the so-called "local option law," punishment assessed being confinement in the county jail for 90 days.
It is averred in the complaint and information that appellant sold whisky "in a dry area, to-wit: Hill County, Texas." Said averment is insufficient to allege a violation of the law. See opinion this day delivered in No. 18,329, J. H. Whitmire v. State. (Reported on page 372 of this volume).
The judgment is reversed and the prosecution ordered dismissed under the present complaint and information.
Reversed and prosecution ordered dismissed. *Page 370